Citation Nr: 1045760	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-26 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder, paranoia, 
depression, schizophrenia, and post traumatic stress disorder 
(PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January to May 1975 
and November 1976 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) from 
November 2007 and April 2008 rating decisions by the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.  
The November 2007 rating decision, in pertinent part, continued 
the Veteran's current 10 percent rating for a deviated nasal 
septum.  The April 2008 rating decision, in pertinent part, 
denied service connection for bipolar disorder, paranoia, and 
depression, and continued the previous denial of service 
connection for schizophrenia and PTSD.  

The issue of service connection for an acquired psychiatric 
disability has been recharacterized to comport to the medical 
evidence of record, and, as discussed in greater detail below, 
prior VA adjudications.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  

The Veteran elected a Board hearing at a local RO in his 
September 2008 substantive appeal.  The Veteran was notified of 
his Board hearing, which was scheduled for October 2010, by 
letter dated in September 2010.  He failed to report.  Thus, the 
Veteran's request for a hearing is considered to be withdrawn.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for the claim of service 
connection for schizophrenia and PTSD.  Regardless of the RO's 
action, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).



FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for a 
psychiatric disorder in a June 1998 rating decision.  The 
appellant received timely notice of the determination, but did 
not appeal, and that decision is now final.

2.  Evidence received since the June 1998 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for an acquired psychiatric disability.

3.  The veteran's deviated nasal septum disability is manifested 
by septal deviation due to trauma without evidence of tissue 
loss, scarring or deformity of the nose.  In and of itself, it 
does not cause frequent periods of hospitalization or marked 
interference with employment.  

4.  A 10 percent evaluation is currently in effect for the 
Veteran's deviated nasal septum.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
June 1998 rating decision, and the claim for entitlement to 
service connection for an acquired psychiatric disability, to 
include bipolar disorder, paranoia, depression, schizophrenia, 
and PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for a deviated nasal septum.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 6502 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the new and material evidence for an acquired 
psychiatric disability claim, the RO provided the appellant with 
pre-adjudication notice by letter dated in January 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence, and; Kent v. 
Nicholson, 20 Vet, App. 1 (2006).  Specifically, the January 2008 
letter informed the appellant of the basis of the last final 
decision; namely that the Veteran's service treatment records 
(STRs) do not show a medical diagnosis of his claimed disability, 
and described the meaning of "new" and "material" evidence in 
order to reopen the claim.  

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Regarding his claim for a rating in excess of 10 percent for a 
deviated nasal septum, the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability rating for 
a deviated nasal septum.  The Veteran is already receiving the 
maximum evaluation available for a deviated nasal septum under 
the applicable rating criteria.  

Because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Regardless, VA has 
obtained STRs and assisted the Veteran in obtaining evidence.  
The Veteran has also been afforded a recent medical examination 
that has identified and adequately described pathology associated 
with his nasal deviation.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  New and Material Evidence Claim

The RO originally denied the Veteran's claim of entitlement to 
service connection for a mental condition secondary to a head 
injury in a November 1984 rating decision on the basis that the 
Veteran always had a reading disorder, perhaps low-average 
intellectual functioning, and that his current anxiety and 
depression were mild and situational in nature and psychological 
testing did not reveal evidence of organic brain syndrome.  In 
February 1987 the Board denied service connection for an acquired 
psychiatric disorder.  A January 1989 rating decision denied 
service connection for PTSD, a generalized anxiety disorder, and 
schizophrenia, and in April 1994 the Board found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disorder.  A July 1995 
rating decision again found that new and material evidence had 
not been received to reopen a claim of service connection for a 
psychiatric disorder.  Most recently, a June 1998 rating decision 
found that new and material evidence had not been submitted to 
reopen a claim of service connection for a psychiatric disorder.  
The Veteran did not appeal the June 1998 rating decision; so it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered at the time of the June 1998 rating decision 
includes the Veteran's VA treatment records dated from November 
to December 1997, indicating that the Veteran was depressed, 
expressed desires to quit living, and has a history of bipolar 
disorder.  Previous rating and Board decisions considered the 
Veteran's STRs and copious private and VA treatment records, 
which indicate that the Veteran has numerous psychiatric 
disabilities.  Previous rating and Board decisions also 
considered an August 1984 VA examination report noting that the 
Veteran has a primary reading disorder, perhaps low-average 
intelligence, and that his current anxiety and depression were 
situational in nature, an April 1985 private psychological and 
neuro-psychological evaluation report, which notes that the 
Veteran has a service connected disability of a mental condition, 
organic brain syndrome, and organic personality syndrome that are 
secondary to a head injury, and a February 1986 private medical 
opinion that indicates that the Veteran's organic impairments are 
a result of a head trauma in 1977.  

Evidence received since the June 1998 rating decision pertaining 
to the Veteran's claimed acquired psychiatric disability includes 
numerous private and VA treatment records indicating that the 
Veteran has been diagnosed with, and treated for, various 
psychiatric disabilities.  Among these records, a March 2006 VA 
treatment record indicates that the Veteran has a past medical 
history of schizoaffective disorder, bipolar type, and was 
depressed; a January 2007 VA in-patient treatment record noting 
an admission diagnosis of bipolar disorder, depressed, severe, 
without psychotic features; and a December 2008 VA treatment 
record indicating that he was assessed with schizoaffective 
disorder and bipolar disorder.  

Regarding the numerous private and VA treatment records submitted 
since the June 1998 rating decision, this evidence is new because 
it is not duplicative of evidence considered by the RO at the 
time of its June 1998 rating decision.  38 C.F.R. § 3.156 (a).  
However, none of this evidence is material because it merely 
redundant of evidence considered by the RO at the time of the 
June 1998 rating decision, which showed that the Veteran has been 
diagnosed with various psychiatric disorders.  Id.

The Veteran has not submitted, nor has there otherwise been 
received, any evidence relating to the unestablished fact of 
whether he has a currently diagnosed acquired psychiatric 
disability that is related to, or had its onset during, service.  
Accordingly, none the evidence received since the last final 
denial presents a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the June 1998 rating decision, reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, paranoia, depression, 
schizophrenia, and PTSD is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).
III.  Increased Rating Claim

The Veteran seeks an evaluation in excess of 10 percent for a 
deviated nasal septum.  

The RO originally granted service connection for a deviated 
septum in a November 1984 rating decision, assigning a 0 percent 
rating, effective July 11, 1984, under 38 C.F.R. § 4.97, DC 6502.  
A January 2000 rating decision granted the Veteran a 10 percent 
evaluation for his deviated nasal septum, effective August 10, 
1998, under 38 C.F.R. § 4.97, DC 6502.  The RO continued the 
Veteran's current rating under the same diagnostic code in the 
rating decision on appeal.

VA regulation, 38 C.F.R. § 4.97, DC 6502, notes that a maximum 10 
percent rating is assigned for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side. 

Accordingly, the Veteran's service-connected deviated nasal 
septum has been assigned the maximum schedular rating available.  
38 C.F.R. § 4.97, DC 6502.  As there is no legal basis upon which 
to award a higher evaluation for the Veteran's disability, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Notwithstanding, the Board has considered whether a higher rating 
could be assigned under any diagnostic code relevant to the 
assessment of a nasal disorder.  Under 38 C.F.R. § 4.97, DC 6504, 
a 30 percent evaluation is warranted for loss of part of the nose 
or scars exposing both nasal passages.  However, there is no 
medical evidence of record of such pathology nor does the Veteran 
contend, that his service-connected deviated nasal septum 
manifests any loss of his nose.  Significantly, a January 2008 VA 
examination report specifically notes that there is no tissue 
loss, scarring, or deformity of the Veteran's nose.  Thus, a 
rating under 38 C.F.R. § 4.97, DC 6504, is not warranted.  

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected deviated nasal septum disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the VA examiner are the 
symptoms, such as obstruction of the nasal passages, of a 
deviated nasal septum included in the criteria found in the 
rating schedule.  Diagnostic Code 6502, deviated nasal septum, 
provides for a maximum 10 percent rating.  38 C.F.R. § 4.97.  
When the Veteran's symptoms of a deviated nasal septum are 
compared to the criteria in the rating schedule, his current 
maximum 10 percent rating accurately reflect the level of 
severity of his disability.  The schedular criteria are not 
inadequate for rating this Veteran's deviated nasal septum.  
Furthermore, the Veteran does not contend that his deviated nasal 
septum interferes with his employment or causes frequent 
hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  The effects of 
the Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  







ORDER

New and material evidence has not been received and the claim for 
service connection for an acquired psychiatric disability, to 
include bipolar disorder, paranoia, depression, schizophrenia, 
and PTSD, is not reopened.

Entitlement to an evaluation in excess of 10 percent for a 
deviated nasal septum is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


